DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 10-13, drawn to a hydraulic leak detection system for a lawn mower with a warning device and a controller to perform control functions based on a leak detection signal.    
II. Claims 6-9, drawn to a hydraulic leak detection system with a switch located in an auxiliary hydraulic fluid tank. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related hydraulic leak detection systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and have different claimed designs.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention comprises mutually exclusive claim limitations not found in the other making them distinct as claimed.   For example, but not limited to, invention I comprises a warning device and a control system designed to perform particular steps when a leak is detected.  Invention II comprises the details of an auxiliary tank and is lacking a controller and any inventive controller function.  For example, invention I would have to be searched for the specific control sequence while invention II could be performed by an operator when a signal of low fluid level is set off.  A search for one invention’s independent structural features would not necessarily produce results for the others independent structural features, multiple different pieces of prior art would have to be reviewed, and possible different classifications would need to be searched.  This places an overall serious search burden upon the examination.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Dellett on 6-29-2022 a provisional election was made without traverse to prosecute the invention I claims 1-5 and 10-13  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 5 recites: “the vehicle controller receiving a signal …….”  It is unclear if the claim limitations following “receiving” are intended by applicant to be interpreted as functional limitations that would not further limit the claim as any controller would be considered capable of the functional limitations.  It appears that the claim should read: “the vehicle controller configured to receive a signal …….”  which would positively incorporate the claim limitations.  Further, “activating” should then read: “activate”, “allowing” should then read: “allow”, “stopping” should then read: “stop”, and “blocking” should then read: “block”.  
	Claim 10 is rejected for the same reasoning of claim 1.  “The controller activating…” should read: “The controller configured activate…” to make the claim clear and to positively recite the functional claim limitations.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Refugio (USPN 5673025).
Regarding claim 10-12, Refugio discloses a hydraulic leak detection system (10), comprising: a leak detection switch (48) responsive to a level of hydraulic fluid in a tank (36) used by a hydraulic mowing circuit (Column 3 lines 29-31) and a lift and lower circuit (Figure 4 indicator 20) of a grass mowing machine (12) comprising a plurality of grass cutting reels (14); and a controller (50) connected to the leak detection switch, a warning indicator (52 can be an audible alarm, column 4 lines 12-13), the hydraulic mowing circuit, and the lift and lower circuit; the controller activating the warning indicator if the leak detection switch indicates the level of hydraulic fluid in the tank is low (Column 4 lines 5-27 discloses an alarm system to alert an operator of a low hydraulic fluid), and allowing the hydraulic mowing circuit and the lift and lower circuit to continue operating after the leak detection switch indicates the level of hydraulic fluid in the tank is low (Column 4 lines 24-27 discloses that the operator “can” stop mowing.  Therefore, the controller would still allow for the operator to continue mowing if he/she so desires to.)
until the lift and lower circuit reaches a fully raised position (If the operator wishes to stop mowing they are capable of lifting the reels and stopping, therefore the controller allows this function as well.  The claim is lacking further function of the control system outside of what the control system allows the operator to do).

Regarding claim 13, Refugio discloses a solenoid valve (40/28) that controls the level of hydraulic fluid in the tank (36) based on temperature of the hydraulic fluid (Column 4 lines 28-48).

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671